Third District Court of Appeal
                               State of Florida

                         Opinion filed March 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1901
                     Lower Tribunal No. F05-19776B
                          ________________


                         Sameer Muhammad,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Mavel Ruiz, Judge.

     Sameer Muhammad, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, SCALES, and GORDO, JJ.

     PER CURIAM.

     Affirmed.